DETAILED ACTION
Claims 1-13, 16-20, 40-42 are pending. Claims 14-15, 21-39 were previously canceled.
Priority: September 10, 2019
Assignee: Samsung


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-13, 16-20, 40-42 are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1, 13 and 16 each contain the following limitations that distinguish the claims from the prior art:
“…first internal data lines; second internal data lines; a volatile memory chip connected to the first internal data lines; a non-volatile memory chip connected to the second internal data lines; a controller connected to the volatile memory chip and the non-volatile memory chip via the first internal data lines and the second internal data lines, the controller being configured to apply a first command related to first data of the volatile memory chip to the volatile memory chip at a first time, and apply a second command related to second data of the non-volatile memory chip to the non-volatile memory chip at a second time; and a first data buffer connected to the volatile memory chip and the controller via the first internal data lines, and connected to a second data buffer outside the memory module, wherein the controller is further configured to, at a time point when a first latency of the first command and a second latency of the second command coincide with each other whereby the time point occurs after latencies of both the first command and the second command elapse, control the volatile memory chip and the non-volatile memory chip to: 2 Appln. No.: 16/876,890move the first data from the volatile memory chip to the non-volatile memory chip, wherein the first data is configured by the controller at the time point as a first data chunk of a plurality of data chunks in a cache flush operation, or move the second data from the non-volatile memory chip to the volatile memory chip, wherein the second data is configured by the controller at the time point as the first data chunk of the plurality of data chunks in a cache fill operation.
A related prior art is Walker et al.(20170322726) where computing apparatus for providing a non-deterministic memory protocol of a memory device i.e. NVDIMM device (claimed), provided as internal semiconductor integrated circuits in electronic devices. Uses include but are not limited to personal computers, portable memory sticks, digital cameras, cellular telephones, portable music players i.e. MP3 players, Cinema players, memory card readers and laptop computers. The apparatus controls an amount of space that is dedicated to the write buffer and the amount of space dedicated to the read buffer by the host controller so as to allow commands to be sent sooner than having to space the commands out due to clock timing parameters, thus allowing the NVDIMM to start processing the commands sooner, and hence reducing latency for the commands.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132